      Case 4:21-cv-01256 Document 1 Filed on 04/15/21 in TXSD Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


LAWRENCE SCOTT,                     )
an individual,                      )
                                    )                  Case No.: 4:21-cv-1256
       Plaintiff,                   )
v.                                  )
                                    )
CROWN BUSINESS PARK, INC.,          )
a Texas Corporation,                )
                                    )
       Defendant.                   )
____________________________________)

                                           COMPLAINT

       Plaintiff, LAWRENCE SCOTT, through his undersigned counsel, hereby files this

Complaint and sues CROWN BUSINESS PARK, INC., a Texas Corporation, for injunctive

relief, attorneys’ fees and costs pursuant to 42 U.S.C. § 12181 et seq., (“AMERICANS WITH

DISABILITIES ACT” or “ADA”) and alleges:

                                JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (the “ADA”). This Court is vested

with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343. This Court has supplemental

jurisdiction over the subject matter of all other claims pursuant to 28 U.S.C. §1367(a).

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), because the

Defendant’s Property, which is the subject of this action, is located in Harris County, Texas.

       3.      Plaintiff, LAWRENCE SCOTT (hereinafter referred to as “MR. SCOTT” or

“Plaintiff”), is a resident of the State of Texas in Harris County.

       4.      MR. SCOTT is a qualified individual with a disability under the ADA. In 2002,
      Case 4:21-cv-01256 Document 1 Filed on 04/15/21 in TXSD Page 2 of 6




MR. SCOTT suffered a severe injury to his neck resulting in trauma to his C5 and C7 vertebrae.

MR. SCOTT is paralyzed from the waist down.

       5.      Due to his disability, Plaintiff is substantially impaired in several major life

activities, such as walking and standing, and requires a wheelchair for mobility.

       6.      Defendant, CROWN BUSINESS PARK, INC., a Texas Corporation (hereinafter

referred to as “Defendant”), is registered to do business in the State of Texas. Upon information

and belief, Defendant is the owner, lessor and/or operator of the real property and improvements

which are the subject of this action, to wit: the “Property,” Kroger Country Place, generally

located at 14344 Memorial Dr., Houston, Texas 77079.

       7.      All events giving rise to this lawsuit occurred in the Southern District of Texas.

                                           COUNT I
                              (VIOLATION OF TITLE III OF THE ADA)

       8.      Plaintiff realleges and incorporates into this cause of action each and every

allegation contained in the previous paragraphs of this Complaint.

       9.      The Property, a retail shopping plaza, is open to the public and provides goods

and services to the public.

       10.     Plaintiff has visited the Property multiple times and attempted to utilize the goods

and services offered at the Property and plans to return to the Property in the near future.

       11.     During his most recent visit, MR. SCOTT experienced serious difficulty

accessing the goods and utilizing the services therein due to the architectural barriers discussed

in this Complaint. Moreover, but for the inaccessible condition of the Property, Plaintiff would

like to visit the Property more often.

       12.     Due to the barriers, Plaintiff has been unable to, and continues to be unable to,


                                                     2
      Case 4:21-cv-01256 Document 1 Filed on 04/15/21 in TXSD Page 3 of 6




enjoy full and equal access to good and services offered at the Property, owned, leased, and/or

operated by Defendant. Additionally, MR. SCOTT continues to desire to visit the Property, but

fears that he will again encounter serious difficulty and safety hazards due to the barriers

discussed herein which still exist.

       13.        Defendant has discriminated, and continues to discriminate, against Plaintiff in

violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.302 et seq. by excluding and/or

denying Plaintiff the benefits of the goods and services located on the Property by failing to

provide and/or correct the following barriers to access which Plaintiff personally observed,

encountered, and which hindered his access:

             A.       Plaintiff personally encountered inaccessible parking at the Property due to

                      lack of signage. Specifically, there are disabled spaces in front of Kroger and

                      Judy’s Hair Salon that are missing signage. This condition made it difficult

                      for Plaintiff to identify the designated disabled parking areas from his

                      vehicle;

             B.       Plaintiff personally encountered inaccessible parking at the Property due to

                      missing and improper access aisles in front of Kroger. Specifically, the

                      disabled parking space that is adjacent to the parking space reserved for

                      “expectant moms” lacks any access aisle and another disabled parking space

                      to the right of the main entrance has an improper access aisle. This condition

                      made it difficult for Plaintiff to park and transfer out of his vehicle;

             C.       Plaintiff personally encountered inaccessible curb ramps throughout the

                      Property due to excessive slopes and excessively sloped side flares. These


                                                       3
      Case 4:21-cv-01256 Document 1 Filed on 04/15/21 in TXSD Page 4 of 6




                      conditions made it difficult and unsafe for Plaintiff to maneuver over the

                      ramps and increased his risk of fall; and

             D.       Plaintiff personally encountered an inaccessible entrance at Top Choice

                      Smoke Shop due to the presence of a rubberized mat covering the sidewalk

                      area in front of the store. This made it difficult for Plaintiff to gain access to

                      the entrance and created an increased risk of fall.

       14.        Upon information and belief, there are other current violations of the ADA and

the ADA Accessibility Guidelines (“ADAAG”) at the Property, and only after a full inspection is

performed by the Plaintiff or Plaintiff’s representatives can all said violations be identified.

       15.        To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA.

       16.        Independent of his intent to return as a patron to the Property, Plaintiff

additionally intends to return to the Property as an ADA tester to determine whether the barriers

to access stated herein have been remedied.

       17.        Removal of the barriers to access located on the Property is readily achievable,

structurally feasible and easily accomplishable without placing an undue burden on Defendant.

       18.        Removal of the barriers to access located on the Property would allow Plaintiff to

fully utilize the goods and services located therein.

       19.        The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

expenses paid by Defendant.


                                                        4
      Case 4:21-cv-01256 Document 1 Filed on 04/15/21 in TXSD Page 5 of 6




                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment against Defendant and requests the

following injunctive and declaratory relief:

       A.      That the Court declare that the Property owned, leased, and/or operated by

               Defendant is in violation of the ADA;

       B.      That the Court enter an Order directing Defendant to alter its facility to

               make them accessible to and useable by individuals with disabilities to the

               full extent required by Title III of the ADA;

       C.      That the Court enter an Order directing Defendant to evaluate and neutralize

               its policies and procedures towards persons with disabilities for such

               reasonable time so as to allow Defendant to undertake and complete

               corrective procedures;

       D.      That the Court award reasonable attorneys’ fees, costs (including expert

               fees), and other expenses of suit, to the Plaintiff; and

       E.      That this Court award Plaintiff such other additional and proper relief as

               may be just and equitable.

                                        By:    /s/ Louis I. Mussman       .




                                               Louis I. Mussman
                                               Attorney-in-charge
                                               S.D. TX No. 2274288
                                               Ku & Mussman, P.A.
                                               18501 Pines Boulevard, Suite 209-A
                                               Pembroke Pines, FL 33029
                                               Tel: (305) 891-1322
                                               Fax: (954)686-3976
                                               Louis@kumussman.com


                                                     5
Case 4:21-cv-01256 Document 1 Filed on 04/15/21 in TXSD Page 6 of 6




                              and

                              John K. Grubb
                              Local Counsel
                              State Bar No. 08553500
                              John K. Grubb & Associates
                              5005 Riverway Drive, Suite 450
                              Houston, Texas 77056
                              Tel: (713) 877-8800
                              Fax: (713) 877-1229
                              johnkgrubb@grubblegal.com

                              Attorneys for Plaintiff




                                    6
